 

Exhibit 10.11

KARYOPHARM THERAPEUTICS INC.

Restricted Stock Unit Agreement (Time Vested) 2013 Stock Incentive Plan

NOTICE OF GRANT

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between Karyopharm Therapeutics Inc. (the “Company”), a Delaware
corporation, and the Participant.

 

I.

Agreement Date and Number

Agreement Date:

 

Agreement Number:

 

 

 

II.

Participant Information

Participant:

 

Participant Address:

 

 

 

III.

Grant Information

Grant Date:

 

Number of Restricted Stock Units:

 

 

 

IV.

Vesting Table

Vesting Date

Number of Restricted Stock Units that Vest

Vest Date Period 1 (MONTH, DD, YYYY)

 

Vest Date Period 2 (MONTH, DD, YYYY)

 

Vest Date Period 3 (MONTH, DD, YYYY)

 

Vest Date Period 4 (MONTH, DD, YYYY)

 

 

This Agreement includes this Notice of Grant and the following Exhibit, which is
expressly incorporated by reference in its entirety herein:

Exhibit A – General Terms and Conditions

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

By:

Name of Officer: Michael Mason
Title:   Chief Financial Officer


1

 

--------------------------------------------------------------------------------

 



KARYOPHARM THERAPEUTICS INC.

 

Restricted Stock Unit Agreement (Time Vested)
2013 Stock Incentive Plan

EXHIBIT A

GENERAL TERMS AND CONDITIONS

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1.

Award of Restricted Stock Units.

In consideration of services rendered and to be rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2013 Stock
Incentive Plan (the “Plan”), an award with respect to the number of restricted
stock units (the “RSUs”) set forth in the Notice of Grant that forms part of
this Agreement (the “Notice of Grant”). Each RSU represents the right to receive
one share of common stock, $0.0001 par value per share, of the Company (the
“Common Stock”) upon vesting of the RSUs, subject to the terms and conditions
set forth herein.

2.

Vesting.

(a)

The RSUs shall vest in accordance with the Vesting Table set forth in the Notice
of Grant (the “Vesting Table”).  Any fractional shares resulting from the
application of any percentages used in the Vesting Table shall be rounded down
to the nearest whole number of RSUs (except for the last vesting tranche).

 

(b)

Upon the vesting of the RSUs, the Company will deliver to the Participant, for
each RSU that becomes vested, one share of Common Stock, subject to the payment
of any withholding taxes pursuant to Section 7. The Common Stock will be
delivered to the Participant as soon as practicable following each vesting date,
but in any event within 30 days of such date.

 

3.

Forfeiture of Unvested RSUs Upon Cessation of Service.

(a)

Except as otherwise provided in Section 3(b) hereof, in the event that the
Participant ceases to perform services to the Company for any reason or no
reason, with or without Cause (as defined in the Plan), all of the RSUs that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation. The Participant shall have no
further rights with respect to the unvested RSUs or any Common Stock that may
have been issuable with respect thereto. If the Participant provides services to
a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall instead be deemed to refer to service with such
subsidiary.

 

- 2 -

--------------------------------------------------------------------------------

 

(b)

In the event that the Participant’s services are terminated by the Company
without Cause (as defined in the Plan) within one year following the
consummation of a Change in Control Event (as defined in the Plan), all of the
RSUs that are unvested and have not been forfeited as of the time of such
termination shall immediately vest in full on the Participant’s date of
termination. Upon the vesting of the RSUs as described in this Section 3(b), the
Company will deliver to the Participant, for each RSU that becomes vested, one
share of Common Stock, subject to the payment of any taxes pursuant to Section
7. The Common Stock will be delivered to the Participant as soon as practicable
following the Participant’s date of termination, but in any event within 30 days
of such date.

 

4.

Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate, encumber
or otherwise dispose of, by operation of law or otherwise (collectively
“transfer”) any RSUs, or any interest therein. The Company shall not be required
to treat as the owner of any RSUs or issue any Common Stock to any transferee to
whom such RSUs have been transferred in violation of any of the provisions of
this Agreement.

5.

Rights as a Stockholder.

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.

6.

Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

7.

Tax Matters.

(a)

Acknowledgments; No Section 83(b) Election. The Participant acknowledges that he
or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the award of RSUs, and the Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the RSUs. The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s tax liability that may arise in
connection with the acquisition, vesting and/or disposition of the RSUs. The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code, as amended, is available with respect to RSUs.

 

(b)

Withholding. The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the RSUs. At such time as the Participant is not
aware of any material nonpublic information about the Company or the Common
Stock, and the Participant is not otherwise prevented from doing so under the
Company’s Insider Trading Policy, the Participant shall execute the instruction
set forth in Schedule A attached hereto (the “Durable

 

- 3 -

--------------------------------------------------------------------------------

 

Automatic Sale Instruction”) as the means of satisfying such tax obligation;
provided that once the Participant has executed and delivered such Durable
Automatic Sale Instruction to the Company, the Participant shall not be required
to execute the instruction again unless and until the Participant has revoked or
otherwise terminated the instruction required by the Durable Automatic Sale
Instruction. If the Participant does not execute the Durable Automatic Sale
Instruction prior to an applicable vesting date, then the Participant agrees
that if under applicable law the Participant will owe taxes at such vesting date
on the portion of the Award then vested the Company shall be entitled to
immediate payment from the Participant of the amount of any tax required to be
withheld by the Company. The Company shall not deliver any shares of Common
Stock to the Participant until it is satisfied that all required withholdings
have been made.

 

(c)

Reporting. The Participant acknowledges and agrees to comply with all necessary
reporting obligations in the Participant’s jurisdiction (in relation to all
taxes, social security contributions and any other similar charges) which arise
in relation to the RSUs.

 

8.

Miscellaneous.

(a)

Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

 

(b)

No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the RSUs is contingent upon his or
her continued service to the Company, this Agreement does not constitute an
express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.

 

(c)

Section 409A. The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Internal
Revenue Code and the Treasury Regulations issued thereunder (“Section 409A”).
The delivery of shares of Common Stock on the vesting of the RSUs may not be
accelerated or deferred unless permitted or required by Section 409A.

 

(d)

Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, his or
her employer or contracting party and the Company for the exclusive purpose of
implementing, administering and managing his or her participation in the Plan.

 

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all RSUs awarded, cancelled,

- 4 -

--------------------------------------------------------------------------------

 

vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Personal Data”). The
Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing his or her participation in
the Plan, including any requisite transfer of such Personal Data as may be
required to a broker or other third party with whom the Participant may elect to
deposit any Common Stock acquired upon vesting of the RSUs or in connection with
the Participant’s execution of the Durable Automatic Sale Instruction and the
sale of the Participant’s Common Stock pursuant to Schedule A. The Participant
understands that Personal Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan.  The
Participant understands that he or she may, at any time, view Personal Data,
request additional information about the storage and processing of Personal
Data, require any necessary amendments to Personal Data or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing his or
her local human resources representative. The Participant understands, however,
that refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative. For purposes of this Section 8(d), if the Participant provides
services to a subsidiary of the Company, any references in this Section 8(d) to
the Company shall be deemed to also refer to such subsidiary.

 

(e)Participant’s Acknowledgements. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; (iv) is fully aware of
the legal and binding effect of this Agreement; and (v) agrees that in accepting
this award, the Participant will be bound by any clawback policy that the
Company has in place or may adopt in the future.

(f)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts of laws provisions.

I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.

_________________________

Participant Acceptance




- 5 -

--------------------------------------------------------------------------------

 

SCHEDULE A

 

DURABLE AUTOMATIC SALE INSTRUCTION

 

This Durable Automatic Sale Instruction is being delivered to Karyopharm
Therapeutics Inc. (the “Company”) by the undersigned on the date set forth
below.

I hereby acknowledge that the Company has granted, or may in the future from
time to time grant, to me restricted stock units (“RSUs”) under the Company’s
equity incentive plans as in effect from time to time.

I acknowledge that upon the vesting dates applicable to any such RSUs, I will
have compensation income equal to the fair market value of the shares of the
Company’s common stock subject to the RSU that vest on such date and that the
Company is required to withhold income and employment taxes in respect of that
compensation income on the applicable vesting date.

I desire to establish a process to satisfy such withholding obligation in
respect of all RSUs that have been, or may in the future be, granted by the
Company to me through an automatic sale of a portion of the shares of the
Company’s common stock that would otherwise be issued to me on each applicable
vesting date, such portion to be in an amount sufficient to satisfy such
withholding obligation, with the proceeds of such sale delivered to the Company
in satisfaction of such withholding obligation.

I understand that the Company has arranged for the administration and execution
of its equity incentive plans and the sale of securities by plan participants
thereunder pursuant to an Internet-based platform administered by a third party
(the “Administrator”) and the Administrator’s designated brokerage partner.

Upon any vesting of my RSUs from and after the date of this Durable Automatic
Sale Instruction, I hereby appoint the Administrator (or any successor
administrator) to automatically sell such number of shares of the Company’s
common stock issuable with respect to my RSUs that vest as is sufficient to
generate net proceeds sufficient to satisfy the Company’s minimum statutory
withholding obligations with respect to the income recognized by me upon the
vesting of the RSUs (based on minimum statutory withholding rates for all tax
purposes, including payroll and social security taxes, that are applicable to
such income), and the Company shall receive such net proceeds in satisfaction of
such tax withholding obligation.  

I hereby appoint the Chief Executive Officer, the Chief Financial Officer and
the General Counsel, and any of them acting alone and with full power of
substitution, to serve as my attorneys in fact to arrange for the sale of shares
of common stock in accordance with this these durable automatic sale
instructions.  I agree to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
shares of common stock pursuant to these durable automatic sale instructions.

By signing below, I hereby represent to the Company that, as of the date hereof,
I am not aware of any material nonpublic information about the Company or its
common

- 6 -

--------------------------------------------------------------------------------

 

stock and that I am not prohibited from entering into these durable automatic
sale instructions by the Company’s insider trading policy or otherwise.  I have
structured these automatic sale instructions to constitute a “binding contract”
relating to the sale of common stock, consistent with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934 under Rule
10b5-1(c) promulgated under such Act.

 

________________________________

 

Print Name:  _____________________

 

Date:  __________________________

 

- 7 -